Citation Nr: 0941408	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

By a July 2007 rating decision, the RO granted service 
connection for bilateral hearing loss, and assigned a 
noncompensable rating effective October 13, 2006.  The 
Veteran appealed, asserting that his hearing loss warranted a 
compensable rating.  

The Veteran submitted numerous audiological evaluations dated 
May 2004 to May 2007, all in the form of uninterpreted 
audiograms.  The audiologist did not provide numerical values 
for puretone decibel loss, and it is not shown that the 
results of the word recognition test, in percentages, were 
obtained using the Maryland CNC test.  Additionally, the 
Veteran also submitted a more recent July 2009 uninterpreted 
audiogram after the June 2009 supplemental statement of the 
case.  The audiologist opined that the testing of the 
Veteran's right ear showed a very significant decrease in 
puretone thresholds in the last year.  Unfortunately, the 
Board may not interpret graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Accordingly, it is not shown that these evaluation 
were conducted in accordance with 38 C.F.R. § 4.85(a) and 
therefore, are not adequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should have a medical 
professional (if possible the same 
audiologist who conducted the 
examinations) provide an interpretation of 
the audiograms performed on the following 
dates; May 2004, May, 2005, May 2006, June 
2007, April 2008, and July 2009.  
Specifically, the examiner should report 
the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, 
and 4000 Hertz).  Additionally, if 
possible, the audiologist should state 
whether the Maryland CNC test was used in 
determining the speech recognition 
thresholds.  The Veteran's claims folder 
must be available to, and reviewed by, the 
examiner before rendering an opinion.  

If the above-listed audiological 
examinations were not conducted in 
accordance with 38 C.F.R. § 4.85(a), the 
audiologist must then provide an 
audiometric evaluation that is conducted 
pursuant to 38 C.F.R. § 4.85(a) in order 
to establish the current severity of the 
service-connected bilateral hearing loss 
disability.  It must be conducted by a 
state-licensed audiologist and include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometric 
test.  A copy of this REMAND must also be 
given to the examiner prior to rendering 
an opinion.  The rationale for all 
opinions expressed should be explained.

2.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO should readjudicate the claim.  
If any benefit sought remains denied, the 
AMC/RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  





The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


